HOBBY, Judge.
The appellee brought suit in the District Court April 18,1887, to restrain appellants from prosecuting a garnishment suit in Justice Court, Sedalia, Missouri, in which the Missouri Pacific Railway Company was garnishee and appellee defendant. The petition alleged that all parties reside in Grayson County, Texas; that appellee’s claim against said railway company was current wages for personal service, and that the resort to the Missouri court was in fraud of our laws and to subject exempt property to the payment of appellants’ claim.
Appellants moved to dissolve the injunction (1) for want of jurisdiction to issue it; (2) because no ground is shown for equitable interference, the plaintiff having a complete remedy at law; (3) for the reasons set forth in the sworn answer,- said answer alleging, amongst other things, that plaintiff was justly indebted to defendant, which he refused and failed to pay, and that the sole object of bringing the suit in Missouri was to collect said debt and not in fraud of our courts or laws.
This motion was overruled by the court. A trial was had and judgment was rendered June 2, 1887, in favor of plaintiff for costs and perpetuating the injunction. From this judgment the defendants appeal.
The leading question in the case, presented under assignments in proper form, is whether the courts of this State have the power upon the petition of a resident of this State, to whom current wages for personal services are due, to restrain through the process of injunction a citizen of the county in which the suit by injunction is commenced from proceeding in another State by a writ of garnishment to seize such current wages *82for personal service, with the purpose of evading by such garnishment proceeding the Constitution and laws of this State, which expressly exempt from such seizure or attachment said current wages.
The correct rule upon this subject we understand to be is that if the averments of the petition for injunction are of such a character as to make it the duty of the court to restrain or enjoin the party from instituting or conducting like proceedings in a court of this State, it would be a proper case for restraining him by a similar process from prosecuting such suit in the courts of another State. Dehon v. Foster, 4 Allen, 550.
In the case of Snook v. Snetzer, 25 Ohio State, 519, and Dehon et al. v. Foster et al., 4 Allen, it was declared to be clear and indisputable that a court of chancery, upon the statement of a proper case, possessed the power to restrain persons within its jurisdiction from prosecuting suits either in its own courts or of other States or foreign countries.
This power or authority is exercised upon the ground of the right of the State to compel its citizens to respect its laws beyond its territorial jurisdiction.
“Although the courts of one country have no authority to stay proceedings in the courts of another, they have an undoubted authority to control all persons and things within their territorial limits. When, therefore, both parties to a suit in a foreign country are resident within the territorial limits of another country, the courts of equity in the latter may act in personam upon those parties, and direct them by injunction to proceed no further in such suit.” Such is the principle laid down by Mr. Justice Story. Story’s Eq., sec. 899.
The exercise of this power does not proceed upon any claim of right to interfere with or in any manner control or stay the proceedings in the courts of another State, but upon the ground that the person to whom the restraining process is directed is residing within the court’s jurisdiction, and that he is in the power of the court issuing such process. Keyser v. Rice, 47 Md., 213.
The decree acts directly on the person, and its validity as to him is not affected by the fact that it does not extend to the court in which the proceedings are directed to be restrained.
In Snook v. Snetzer, 25 Ohio State, 516, it was decided that a citizen of Ohio could be enjoined from, prosecuting on attachment in another State against a citizen of Ohio to subject to the payment of his claim the earnings of the debtor, which by the laws of Ohio were exempt from the payment of such claim. See also Engel v. Scheuerman, 40 Ga., 209.
In Keyser v. Rice, 47 Maryland, supra, it was held in effect that it was against equity for a creditor to evade the laws of his own country in order to thereby obtain a preference over other creditors. As such was the necessary effect of the garnishment proceeding in Missouri, such will be presumed to have been the purpose of the creditor in this case.
*83We are of opinion that the court rightly perpetuated the injunction. Whart. on Conf. of Laws, sec. 711a. The petition we think sufficiently alleged that the residence of plaintiff was at the time of the proceedings in garnishment in this State. The petition was filed April 18, 1887, and •alleged that appellants and appellee reside in the city of Denison, in said county of Grayson, “ where they were, are, and for several years have leen residents; that on March 18,1887, and for many months prior thereto appellee had been engaged in the employ of the Missouri Pacific Railway Company, in the shops of said company in the city of Denison, said county and State; that on March 12, 1887, the garnishment suit was instituted in Sedalia/’ etc. The evidence fully sustained these averments.
There is no error in" the judgment, and we think it should be affirmed.
Affirmed.
Adopted April 29, 1890.